Gray, C. J.
We have grave doubts whether a writ of mandamus can be granted to the mayor now that the term of office which he held at the time of filing the petition has expired. United States v. Boutwell, 17 Wall. 604. Commissioners v. Sellew, 99 U. S. 624. And we are quite clear that in a case in which no one but the incumbent was claiming the office of chief of police, and while an information was pending to try his title to that office, it cannot be said to have been erroneous, in matter of law, to refuse a writ of mandamus to the mayor to make a new nomination. Oakes v. Hill, 8 Pick. 47. Strong’s case, 20 Pick. 484, 497. Ellis v. County Commissioners, 2 Gray, 370, 375. Exceptions overruled.